Filed 7/28/16 P. v. Thomas CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B263424

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. YA091688)
         v.

JEREMY DEWAYNE THOMAS,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Scott T.
Millington, Judge. Affirmed.
                                                         ______

         Paul R. Kraus, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Stephanie A. Miyoshi, and
Amanda V. Lopez, Deputy Attorneys General, for Plaintiff and Respondent.

                                  ________________________________
       A jury convicted appellant Jeremy Thomas of second degree robbery (Pen. Code,
§ 211) and misdemeanor possession of methamphetamine (Health & Saf. Code, § 11377).
The jury found true an allegation that Thomas used a dangerous and deadly weapon in
the commission of the robbery (Pen. Code, § 12022, subd. (b)(1)), making the offense
a serious felony within the meaning of Penal Code section 1192.7, subdivision (c)(23).
The court sentenced him to three years in prison on the robbery count, plus one year for
the weapon enhancement. His 135-day sentence for the methamphetamine count had
been satisfied by his time served.
       During rebuttal argument, the prosecutor made three statements that Thomas
argues were comments on his failure to testify, thereby violating his constitutional rights
under Griffin v. California (1965) 380 U.S. 609. Although Thomas failed to object to
the prosecutor’s comments on that basis, he contends that he has not forfeited his Griffin
error claim on appeal because any objection would have been futile and the harm caused
by the comments was incurable. Thomas further contends that if his counsel forfeited the
Griffin argument by failing to object, he has been deprived of his right to the effective
assistance of counsel.
       We hold that the futility exception to the forfeiture rule does not apply to the facts
of this case and, therefore, Thomas has not preserved the Griffin error claim on appeal.
Nevertheless, we exercise our discretion to address the Griffin error claim, and hold that
although two statements by the prosecutor amounted to impermissible comment on
Thomas’s failure to testify, any error was harmless, making it unnecessary to consider his
claim of ineffective assistance of counsel. Accordingly, we affirm the judgment.
                    FACTUAL AND PROCEDURAL SUMMARY
       On the night of December 10, 2014, Donald Cotterell was walking home from his
girlfriend’s house. Thomas approached Cotterell, pushed him into a corner, held a knife
to his throat, and began rifling through his pockets. Cotterell attempted to talk Thomas
out of stealing from him, but Thomas threatened Cotterell, saying, “ ‘Do you want to die
over this?’ ” Thomas took Cotterell’s wallet and a couple of loose dollars.~(RT 349)~



                                              2
       Thomas then crossed the street and entered an abandoned building. Cotterell
followed him to retrieve his belongings. Thomas took a $50 bill out of Cotterell’s wallet,
then returned the wallet to him. Cotterell attempted to retrieve his money, but Thomas
told Cotterell to leave. Cotterell then called the police and began following Thomas,
intent on getting his money back.
       Detectives responding to the call found Thomas riding a bicycle and Cotterell
following him about 15 feet behind, waving his arms. The detectives stopped Thomas
and found a five- to six-inch knife and a $50 bill in his possession, as well as
methamphetamine in his sock.
       At trial, Thomas exercised his right to not testify. During closing arguments,
defense counsel emphasized the prosecution’s burden of proving a crime beyond a
reasonable doubt and attempted to instill such doubt by citing some of the peculiarities
of the incident and the lack of any independent corroboration of Cotterell’s testimony.
       During rebuttal argument, the prosecutor made three statements that are the focus
of this appeal. First, the prosecutor argued: “Ladies and gentlemen, what I heard a lot in
that closing argument was you don’t know what happened. I think it’s clear you know
what happened. If there’s a question about what happened, I’ll tell you what you also
can’t do, speculate. You can’t guess what might have happened. When the judge read
you the definition of reasonable doubt, he specifically told you that everything in life is
open to some possible or imaginary doubt. You can imagine what might have happened,
but you have zero evidence that anything happened besides what you heard in this
courtroom. You have no evidence that anything else happened besides the defendant
robbing Mr. Cotterell with a knife. That’s a fact. If you have any question—” At that
point, defense counsel objected on the grounds of vouching, which the court overruled.
       Second, the prosecutor argued: “What I also missed in that closing argument by
the defense was their theory of the case. You heard over and over something happened,
but you just don’t know what. Now, it’s my burden to prove this case beyond a
reasonable doubt, and they have no responsibility to call witnesses at all. They didn’t
in this case.”

                                              3
       The court called counsel to sidebar and told the prosecutor that “the only logical
witness [the defense] can call is the defendant. . . . So I think by saying they didn’t call
anybody, that’s impliedly saying the defendant.” The court cautioned that the prosecutor
would “be skating on thin ice,” if he referred to a failure to call logical witnesses and
wanted “to nip it in the bud before it’s too late.”
       The prosecutor continued with rebuttal argument and made the third statement:
“So what I didn’t hear was what the theory of the case was. They kept saying over
and over you don’t know what happened, you don’t know what happened. Again, we
do know what happened because we heard from Mr. Cotterell. What I didn’t hear was
Mr. Cotterell is wrong because this is what really happened. We heard none of that.”
Defense counsel did not object.
                                       DISCUSSION
       Thomas contends that the prosecutor’s statements during rebuttal argument
constitute improper comments on his refusal to testify in violation of the Fifth
Amendment under Griffin and its progeny. The Attorney General contends that
defendant failed to preserve this argument for appeal because he failed to object on that
ground and request a jury admonition, and there is nothing in the record to indicate such
an objection would have been futile or that an admonition would have failed to cure any
harm. We agree with the Attorney General.
       In order to preserve a claim of Griffin error on appeal, a defendant must have
made a timely objection on that ground and requested a jury admonition to cure any
erroneous statement by the prosecutor. (People v. Jones (2003) 29 Cal. 4th 1229, 1262.)
There are two exceptions to this requirement. If an objection would have been futile or
an admonition would have been unable to cure the harm, the failure to object is not fatal
to raising the claim on appeal. (People v. Hill (1998) 17 Cal. 4th 800, 820 (Hill).) The
pervasiveness of the prosecutor’s misconduct and failure of the trial court to rein in such
misconduct will support a conclusion that an objection would have been futile or that an
admonition would have been unable to cure the harm. (See id. at p. 821; People v. Dykes
(2009) 46 Cal. 4th 731, 775 & fn. 8 (Dykes).)

                                               4
       Here, Thomas did not object on Griffin error grounds to any of the three
statements in the prosecutor’s rebuttal argument at issue here.1 On appeal, he argues that
objecting to the second statement would have been futile because the trial court expressly
stated that what the prosecutor said only came close to Griffin error; and objecting to
the third statement would have been futile because it was substantively the same as
the second statement, which the court had moments before failed to recognize as
Griffin error. Thomas further argues that, in any case, it was futile to object to any of
the statements during the prosecutor’s rebuttal because by the time the theme became
apparent, the harm was incurable. We disagree.
       In Hill, our Supreme Court excused the defendant from objecting to every instance
of prosecutorial misconduct where the prosecutor subjected the defendant to a “constant
barrage” of misconduct, including demeaning comments, misstated evidence, and blatant
falsehoods. (Hill, supra, 17 Cal.4th at p. 821.) The trial court not only failed to temper
the prosecutor but also accused defense counsel of being an obstructionist by subjecting
the court to meritless objections. (Ibid.) In those circumstances, the Supreme Court
excused defendant’s obligation to object because objecting would have been futile and
counterproductive. (Ibid.) Hill, however, represents an “extreme case” (People v. Riel
(2000) 22 Cal. 4th 1153, 1212), and courts have continued to require a defendant to object
where there was neither a constant barrage of misconduct by the prosecutor nor hostility
by the trial court. (See Dykes, supra, 46 Cal.4th at p. 775; People v. Ledesma (2006)
39 Cal. 4th 641, 728 [objecting would not have been futile where the record indicates that
the trial judge ruled on defendant’s objections with “admirable patience and
equanimity”].)

       1  Defense counsel objected to the first statement on the grounds of “vouching,”
which was overruled. In a heading in defendant’s opening brief, he asserts that “the
prosecutor committed Griffin error by improperly vouching for the credibility of the
victim . . . .” (Capitalization & fn. omitted.) Because the “vouching” argument was not
developed in the body of his brief or supported by citation to authority, we do not address
it. (See People v. Dougherty (1982) 138 Cal. App. 3d 278, 282 [point raised without
argument or citation to authority “ ‘is deemed to be without foundation and requires no
discussion’ ”].)

                                              5
       Objecting would not have been futile in this case. The record reveals that the trial
court was patient and fair in responding to objections from both sides and took steps
to rein in possible misconduct. In regards to the prosecutor’s second statement, even
though the trial court preemptively indicated that the prosecutor was close to committing,
but did not yet commit, a Griffin error, the sidebar presented a meaningful opportunity
for Thomas to assert his objection and request a jury admonition. Regarding the third
statement, the trial court’s warning to the prosecutor against committing a Griffin error
indicated that the court would have been sympathetic to a meritorious objection by
Thomas on Griffin error grounds.
       In addition, the prosecutor’s misconduct, if any, was not pervasive. There was
no constant barrage, as in Hill. The primary theme of the prosecutor’s rebuttal argument
was the lack of evidence to support defendant’s theory of the case. The theme was not,
as Thomas asserts, his failure to testify. In any case, any indirect references to Thomas’s
failure to testify did not so permeate the prosecutor’s argument as to make an objection
futile. Moreover, any harm caused by the prosecutor’s statements was curable with
an immediate and unequivocal admonition by the trial court to ignore the prosecutor’s
offending comments. (See, e.g., People v. Brasure (2008) 42 Cal. 4th 1037, 1061.) An
objection, we conclude, would not have been futile, and Thomas has therefore failed to
preserve his Griffin error claim on appeal.
       Appellate courts retain discretion to review claims affecting the substantial rights
of defendants despite the failure to object at trial. (In re Sheena K. (2007) 40 Cal. 4th
875, 887 fn. 7.) This court has exercised such discretion to review claims of Griffin error.
(People v. Denard (2015) 242 Cal. App. 4th 1012, 1019-1020.) We do the same here.
       Thomas argues that the challenged statements are impermissible indirect
comments on his failure to testify because, in each instance, the prosecutor pointed to a
lack of evidence contradicting Cotterell’s testimony, when Thomas was the only person
who could have supplied such evidence. The Attorney General contends that the first
statement should be interpreted as a reminder to the jury only to focus on the evidence
presented to them and not to speculate. The Attorney General further contends that the

                                              6
second and third statements cannot be fairly construed as referring to Thomas’s failure to
testify because Thomas could have introduced additional evidence or called third-party
witnesses to corroborate the theory that this was a dispute and not a robbery, and the
prosecutor was merely commenting on Thomas’s failure to do so. We agree with the
Attorney General as to first statement and disagree as to the second and third statements.
       Griffin forbids both direct and indirect comment on a defendant’s failure to testify.
(People v. Hovey (1988) 44 Cal. 3d 543, 572.) A Griffin error is committed where there is
a reasonable likelihood that a jury could construe any of a prosecutor’s comments within
its context to refer to a defendant’s failure to testify. (People v. Clair (1992) 2 Cal. 4th
629, 662.) A prosecutor is generally allowed to comment on the state of the evidence,
or the failure of the defendant to introduce material evidence available to him or to call
anticipated witnesses, without committing a Griffin error. (People v. Bradford (1997)
15 Cal. 4th 1229, 1339 (Bradford).) But if a prosecutor describes evidence as
uncontradicted and the defendant is the only person who could contradict or deny that
evidence, the prosecutor has committed an indirect Griffin error. (People v. Johnson
(1992) 3 Cal. 4th 1183, 1229 (Johnson).)
       Both Thomas and the Attorney General rely on the same three cases that examined
potential Griffin error in a prosecutor’s closing arguments and found none: Bradford,
supra, 15 Cal. 4th 1229; Johnson, supra, 3 Cal. 4th 1183; and People v. Thomas (2012) 54
Cal. 4th 908 (Thomas). In Bradford, the prosecutor did not commit Griffin error during
closing arguments because he referred only to the lack of physical evidence or testimony,
which defendant could have presented. (Bradford, supra, 15 Cal.4th at pp. 1339-1340.)
Similarly, in Thomas, the prosecutor did not commit Griffin error because he explicitly
framed his comments in terms of the defense’s failure to call a third-party witness who
could have provided an alibi for the defendant. (Thomas, supra, 54 Cal.4th at p. 945.)
Finally, in Johnson, the prosecutor did not commit Griffin error in closing arguments
when referring to evidence as “ ‘uncontradicted’ ” because the reference was a response
to defense counsel’s contention that the defendant was not at the scene of the crime



                                              7
despite providing no evidence to the contrary, such as an alibi witness. (Johnson, supra,
3 Cal.4th at pp. 1228-1229.)
       Like the prosecutor’s comment on the lack of evidence in Bradford, the
prosecutor’s first statement in this case—“you have zero evidence that anything
happened besides what you heard in this courtroom. You have no evidence that anything
else happened besides the defendant robbing Mr. Cotterell with a knife”—is a
permissible comment on the state of the evidence as a whole, and not a comment on
Thomas’s failure to testify. When viewed in its context as a response to defense
counsel’s argument, the prosecutor was telling the jury to focus on the evidence presented
and not speculate on what might have happened. There is no reasonable likelihood a jury
would construe the prosecutor’s comment as a reference to Thomas’s failure to testify.
       We agree with Thomas that the prosecutor’s second statement—“[defense] ha[s]
no responsibility to call witnesses at all. They didn’t in this case”—is an impermissible
indirect comment on his failure to testify. Like the first statement, this statement was
a response to the defense counsel’s argument that only the two people involved in the
incident know what actually happened. The prosecutor’s assertion that the defense did
not call witnesses, however, draws attention to Thomas’s failure to testify because he is
the only uncalled witness who, based on the record, could have known what happened.
There is, therefore, a reasonable likelihood that jurors would construe the second
statement as a reference to Thomas’s failure to testify. Unlike Johnson and Thomas,
where the prosecutors’ comments highlighted the absence of a known third-party alibi
witness, here Thomas did not present an alibi defense nor did any evidence reveal that
others witnessed the incident. Therefore, there is a reasonable likelihood jurors would
understand the second statement to be a reference to Thomas’s failure to testify, rather
than as a failure to provide other witnesses.
       The third statement—“we do know what happened because we heard from
Mr. Cotterell. What I didn’t hear was Mr. Cotterell is wrong because this is what really
happened”—is also an impermissible indirect comment on Thomas’s failure to testify.
The evidence did not reveal that anyone other than Thomas and Cottrell witnessed

                                                8
the incident. The only person in a position to contradict Cotterell as to “what really
happened” was Thomas. It is thus reasonably likely that a jury would understand the
third statement to be a reference to Thomas’s failure to testify.
       Although the second and third statements constituted Griffin errors, the errors
were not prejudicial. Under the standard set forth in Chapman v. California (1967)
386 U.S. 18, 22, Griffin error does not require reversal if it is proven harmless beyond a
reasonable doubt. (United States v. Hasting (1983) 461 U.S. 499, 508-509.) Indirect,
brief, and mild references to a defendant’s failure to testify that do not suggest that the
jury draw an inference of guilt therefrom, are uniformly held to constitute harmless error.
(People v. Hovey, supra, 44 Cal.3d at p. 572.) The second and third statements were
indirect, brief, and mild. Moreover, the prosecutor never suggested that Thomas’s failure
to testify should be taken as a sign of his guilt. Accordingly, the Griffin errors were
harmless beyond a reasonable doubt.2
                                      DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.




                                                          ROTHSCHILD, P. J.
We concur:



              CHANEY, J.                                  LUI, J.



       2  Because the error was harmless under this standard, Thomas’s argument that his
counsel’s failure to object constituted ineffective assistance also fails. Even if counsel’s
failure to object fell below the objective standard of reasonableness required to establish
constitutionally deficient representation, there is not a reasonable probability that the
result of the proceeding would have been different if he had objected. (See Strickland v.
Washington (1984) 466 U.S. 668, 693-694; People v. Ledesma (1987) 43 Cal. 3d
171, 218.)

                                              9